 

Exhibit 10.17

 

RETIREMENT AGREEMENT AND RELEASE OF ALL CLAIMS

 

This Retirement Agreement and Release of All Claims (“Agreement”) is made by and
between Michael J. Casella (“Casella”) and Navigators Management Company, Inc.
(“NMC”) and was given to Casella on March 8, 2019.  In consideration of the
covenants and agreements contained in this document and the consideration
described herein, Casella and NMC (collectively, the “Parties”) agree as
follows:

1.

Retirement from Employment.  Casella’s employment with NMC shall terminate
effective on March 15, 2019 (the “Termination Date”).  Effective on the
Termination Date, Casella shall resign from all Board of Director and officer
positions with NMC and its subsidiaries and affiliates, including, without
limitation, such regulated entities as Navigators Underwriting Agency Limited,
Navigators Corporate Underwriters Ltd., Navigators International Insurance
Company Ltd., Assurances Continentales – Continentale Verzekeringen NV,
Navigators Insurance Company and Navigators Specialty Insurance Company.

2.

NMC’s Obligations.  If Casella timely provides to NMC a fully executed original
of this Agreement, does not revoke his agreement pursuant to Paragraph 11(g),
and otherwise fulfills his obligations under this Agreement, NMC will:

(a)

pay to Casella, no later than 30 calendar days following the Termination Date, a
cash payment in the amount of $2,042,166 (“Cash Payment”) which reflects all
amounts owed under the President’s Award Agreement between the parties dated
August 14, 2018 (the “President’s Award Agreement”) compensation for Casella’s
outstanding and unvested stock and six month’s severance, and apartment/parking
lease-breaking fees, all of which shall be accepted as sufficient compensation
for Casella’s obligations under sections 7 and 12 of this Agreement; and

(b)

as noted in Casella’s Offer Letter dated March 4, 2016, provide
assignment-related tax preparation services to Casella, including tax
preparations for the Cash Payment, for a period of time after the Termination
Date, the duration of which will be determined by the Company.  

3.

Release by Casella. To the greatest extent permitted by law, Casella, on behalf
of himself and his heirs, successors, agents, and assigns, hereby releases and
forever discharges NMC, which is specifically defined for purposes of this
release to include NMC and all of its and its parent’s predecessor, successor,
subsidiary, affiliated and related companies and entities (specifically
including, The Navigators Group, Inc., Navigators Insurance Company, and
Navigators Specialty Insurance Company) and all of its/their officers,
directors, employees, and agents (the “Released Parties”), from any and all
liability for any and all claims arising on or prior to the effective date of
this Agreement.  For the avoidance of doubt, this shall include The Hartford
Financial Services Group, Inc., as the anticipated successor company to The
Navigators Group, Inc.  This release includes, but is not limited to,

--------------------------------------------------------------------------------

any and all claims, rights, demands, and causes of action of any and every kind,
whether now known or unknown, real or potential, whether arising out of any
claim for wrongful termination, breach of contract, discrimination, harassment,
retaliation, and/or any other tort, personal injury, or violation of public
policy or statute, including but not limited to Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the Americans With
Disabilities Act, the Fair Labor Standards Act, and any and every other federal,
state, and local law, statute, and ordinance and that certain Offer Letter dated
March 4, 2016 by and between Casella and Navigators Management Company,
Inc.  However, nothing in this Agreement shall be construed as waiving or
releasing any claim which cannot be waived or released by private agreement of
the Parties, or as prohibiting Casella from filing a charge or complaint,
including a challenge to the validity of this Agreement, with the Equal
Employment Opportunity Commission (“EEOC”) or the National Labor Relations Board
(“NLRB”), or as prohibiting Casella from participating in any investigation or
proceeding conducted by the EEOC or NLRB.  Casella agrees, however, that by
signing this Agreement, he waives all rights to individual relief based on
claims asserted in any such EEOC proceeding. Anything to the contrary
notwithstanding, nothing herein shall release any of the Released Parties from
any liabilities based on  (a) Casella’s right to enforce the terms and
conditions of this Agreement, (b) any right or claim that arises after the date
this Agreement is executed by Casella, (c) any right Casella may have to vested
or accrued benefits or entitlements under any applicable plan, agreement,
program, award, policy or arrangement of NMC or its parents, subsidiaries and
affiliates, (d) any rights Casella may have as a shareholder of NMC or any of
its subsidiaries or affiliates, (e) Casella’s right to indemnification and
advancement of expenses in accordance with applicable laws and/or the
certificate of incorporation and by-laws of NMC or its parents, subsidiaries and
affiliates or this Agreement or any applicable insurance policy, or (f) any
right Casella may have to obtain contribution as permitted by law in the event
of entry of judgment against Casella as a result of any act or failure to act
for which Casella, on the one hand, and the Released Parties, on the other hand,
are jointly liable.

4.

No Knowledge of Improprieties.  Casella acknowledges that he was and is expected
to report to NMC or its affiliates known and suspected violations of law by
employees, agents and/or customers of NMC or its affiliates, and represents that
he has fully complied with this obligation and that he is not aware of an does
not suspect any violation of law which he has not previously reported.  

5.

Confidentiality of NMC’s Information.  Casella acknowledges and agrees that he
was given access to and has obtained knowledge and information about NMC and its
subsidiary and affiliated companies which is private, confidential, proprietary,
and/or constitutes trade secret information.  As a material provision of this
Agreement, Casella agrees to abide by all policies of NMC which limit the
dissemination of such information and further to keep all such information
completely confidential and not to disclose or publish that information to
anyone, including but not limited to past, present, or prospective employees,
customers,

2.

--------------------------------------------------------------------------------

vendors, competitors, and/or business partners of NMC, and/or prospective or
future employers of Casella, except (a) if disclosure of such information is
specifically required by subpoena, court order, any governmental agency having
jurisdiction or by any administrative or legislative body (including a committee
thereof); (b) if disclosure of such information is required to perform Casella’s
obligations under Paragraphs 12 and 13 of this Agreement; (c) if such
information becomes generally known to and available for use by the public other
than as a result of Casella’s acts or omissions in violation of this Paragraph
5, (d) if disclosure of such information becomes necessary in connection with
the defense of any claim brought against Casella, NMC or any of its subsidiaries
and affiliates, or (e) if disclosure of such information is made to enforce any
rights or defend any claims hereunder or under any other agreement to which
Casella is a party, provided that such disclosure is relevant to the enforcement
of such rights or defense of such claims and is only disclosed to the extent
necessary in the formal proceedings related thereto. To the extent Casella
possesses or possessed such information in written or electronic form, Casella
represents and promises that he has returned all such information (including all
copies) to NMC.  

6.

Nondisparagement.  Casella agrees not to make any written or oral statement
about NMC and its subsidiary and affiliated companies (specifically including
The Navigators Group, Inc., Navigators Insurance Company, and Navigators
Specialty Insurance Company and all of its/their officers, directors, employees,
products, and services) which Casella knows or reasonably should know to be
untrue and agrees not to make any disparaging or negative written or oral
statement concerning NMC and its subsidiary and affiliated companies or any of
their successor companies (specifically including but not limited to The
Navigators Group, Inc., Navigators Underwriting Agency Limited, Syndicate 1221,
Navigators International Insurance Company Ltd., Assurances Continentales –
Continentale Verzekeringen NV, Navigators Insurance Company, Navigators
Specialty Insurance Company and The Hartford Financial Services Group, Inc., if
it shall become a successor company of The Navigators Group, Inc., and all of
its/their officers, directors, employees, products, and services) with the
intent to cause injury or harm.  Nothing in this Agreement shall prevent the
disclosure of truthful information, if required by law.

7.

President’s Award Agreement.  For the avoidance of doubt, Casella covenants and
agrees that his obligations’ under the President’s Award Agreement that by their
nature survive his termination of employment, including but not limited to those
obligations pertaining to non-solicitation and non-hiring of employees and the
non-solicitation of customers, agents and others, shall continue after the
Termination Date in accordance with their terms.  

8.

No Assignment of Claims.  Casella warrants that he has not transferred to any
other person or entity any of the rights or causes of action released in this
Agreement.

9.

No Other Monies Due.  Except as provided in Paragraphs 2, 12 and 13 and the
following “Accrued Obligations”, no other money, expense, cost, or fee shall be
paid by NMC to Casella as part of this Agreement: (a) accrued but unpaid base

3.

--------------------------------------------------------------------------------

salary through the Termination Date; (b) payment for accrued but unused vacation
days through the Termination Date; (c) any unreimbursed business expenses
properly incurred by Casella on or prior to the Termination Date; and (d)
compensation and benefits payable to Casella under the terms or rules of NMC’s
compensation and benefit plans (other than severance plans, equity compensation
plans and bonus plans) in which Casella participated prior to the Termination
Date.  

10.

Certification of Understanding.  Casella certifies that he understands and has
voluntarily agreed to all of the terms of this Agreement.  Casella also
certifies that he does not rely and has not relied on any representation or
statement made by NMC or by any agent, representative, or attorney of NMC with
regard to the subject matter of this Agreement, except as set forth herein.

11.

Fairness of Agreement.  Casella understands and agrees that he:

 

a.

Has had more than twenty-one (21) days within which to consider this Agreement
before executing it.

 

b.

Has carefully read and fully understands all of the provisions of this
Agreement.

 

c.

Is, through this Agreement, releasing NMC and related entities and individuals
(as described in Paragraph 3) from any and all claims he has or may have against
it/them, including claims under the Age Discrimination in Employment Act of 1967
(29 U.S.C. § 621, et seq.).

 

d.

Knowingly and voluntarily agrees to all of the terms of this Agreement.

 

e.

Knowingly and voluntarily intends to be legally bound by all of the terms of
this Agreement.

 

f.

Was advised and hereby is advised in writing to consider the terms of this
Agreement and consult with an attorney of his choice prior to executing this
Agreement.

 

g.

Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement and has been and hereby is advised in writing that this Agreement
shall not become effective or enforceable until the revocation period has
expired.  Any such revocation must be in a writing received by Denise Lowsley,
Senior Vice President, by the seventh (7th) day, or Ms. Lowsley must be notified
by phone on or before the seventh (7th) day and a written revocation must then
be received by him within seven (7) days thereafter.

4.

--------------------------------------------------------------------------------

 

h.

Understands that rights or claims under the Age Discrimination in Employment Act
of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date this Agreement
is executed are not waived.

12.

Post-Separation Cooperation.  For a period of one year following the Termination
Date, Casella agrees to cooperate with and make himself reasonably available to
NMC (including its subsidiary and affiliated companies and its/their employees,
and any successor company of NMC or its affiliated companies) to provide
information that was learned by him during his employment. In the event any such
persons require Casella’s cooperation in accordance with this Paragraph 12, NMC
shall, upon receipt of appropriate documentation from Casella, reimburse Casella
for reasonable costs and expenses incurred by Casella as a result of providing
such cooperation (including travel expenses at the same level of travel and
accommodations as when he was an executive of NMC). It is anticipated that this
cooperation obligation will be limited to periodic telephone and email
communications. Casella acknowledges that the consideration provided to him in
this Agreement is ample compensation for his cooperation.

13.

Indemnification.  NMC and its subsidiary and affiliated companies agree to
indemnify Casella against any claim which has been or which may be asserted
against him based on his acts or omissions arising out of his employment or
service as an officer or director of NMC or any of its subsidiaries or
affiliates, consistent with and to the fullest extent permitted by applicable
law and/or the relevant certificate of incorporation and bylaws or other
constituent documents for the relevant subsidiary or affiliate. NMC shall also
continue to provide Casella with directors and officers liability insurance
coverage (which shall be substantially the same as his coverage prior to the
Termination Date) for all claims which have been or may be asserted against him
based on his acts or omissions arising out of his employment or service as an
officer or director of NMC or any of its subsidiaries or affiliates.  Casella,
in turn, agrees to cooperate fully with NMC and its subsidiary and affiliated
companies with regard to the defense of any such claims.

14.

No Admission of Liability.  This Agreement and compliance therewith shall not be
construed as an admission by NMC or Casella of any liability whatsoever or as an
admission of any wrongdoing.  NMC and Casella specifically disclaim all
wrongdoing and disclaim any liability to the other for any alleged violation of
the other’s rights, including any violation of common law, statute, or contract.

15.

Compliance With Section 409A.  This Agreement is intended to comply with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted in a manner intended to comply with Section 409A of the
Code.  Notwithstanding anything herein to the contrary, (i) if at the time of
Casella’s separation of employment with NMC, he is a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such separation of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A

5.

--------------------------------------------------------------------------------

of the Code, then NMC will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Casella) until the date that is six
months following Casella’s separation from employment with NMC (or the earliest
date as is permitted under Section 409A of the Code) and (ii) if any other
payments of money or other benefits due to Casella hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by NMC, that does not cause such an accelerated or
additional tax.  To the extent any reimbursements or in-kind benefits due to
Casella under this Agreement constitute “deferred compensation” under Section
409A of the Code, any such reimbursements or in-kind benefits shall be paid to
Casella in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv).  Each payment made under this Agreement shall be designated
as a “separate payment” within the meaning of Section 409A of the Code.  All
payments to be made upon a separation from employment under this Agreement may
only be made upon a “separation from service” within the meaning of such term
under Section 409A of the Code.

16.

Governing Law.  This Agreement shall in all respects be interpreted, enforced
and governed under the laws of the State of Connecticut and any dispute arising
out of or related to this Agreement shall be submitted to the state or federal
courts located in the County of Fairfield in the State of Connecticut, whose
jurisdiction is hereby consented to by the parties.

17.

Severability.  Should any clause or provision of this Agreement be declared
illegal or unenforceable, it shall be modified as minimally necessary to be
enforceable.  If the provision cannot be modified to be enforceable, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.

18.

Amendment.  This Agreement may not be modified, altered or changed, except upon
express written consent of an officer of NMC and Casella, wherein specific
reference is made to this Agreement.

19.

Entire Agreement of the Parties.  This document supersedes any and all prior
agreements or understandings, written or oral, pertaining to matters encompassed
by this Agreement.  

20.

Signatures.  This Agreement shall have no force or effect unless and until it is
signed by Casella and an authorized representative of NMC, and then only after
the revocation period set forth in Paragraph 11(g) has expired.  

21.

Counterparts. This Agreement may be executed in separate counterparts, each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.

6.

--------------------------------------------------------------------------------

22.

Construction.  The headings and captions of this Agreement are inserted for
convenience only and shall not be deemed part of this Agreement for any purpose
whatsoever.  Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates.  The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

23.

Notices.  Any notice, demand, claim or other communication under this Agreement
will be in writing and will be deemed to have been given (a) on delivery if
delivered personally or by registered or certified mail (b) on the date of
transmission thereof if sent by electronic or facsimile transmission and
delivery is confirmed, but, in each case, only if addressed to the Parties in
the following manner at the following addresses (or at the other address as a
party may specify by notice to the other):  (i) to NMC, to the attention of
General Counsel, or such other officer of NMC designated by NMC, at NMC’s
principal executive offices; and (ii) to Casella, at his principal residence as
set forth in the Company’s records.

24.

Consents.  NMC hereby warrants and represents that (i) the execution and
delivery of this Agreement and consummation of all transactions contemplated
herein have been duly authorized in accordance with all corporate formalities
and this Agreement and the obligations hereunder shall be binding on NMC and all
of its subsidiaries and affiliates, as applicable, and (ii) the corporate
officer executing this Agreement has been duly authorized to execute and deliver
it.

7.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
dates set forth below.

 

Dated:  March 15, 2019

 

MICHAEL J. CASELLA

 

 

 

 

 

/s/ Michael J. Casella

 

 

Dated:  March 15, 2019

 

 

NAVIGATORS MANAGEMENT COMPANY, INC.

 

 

 

 

 

 

By:

  /s/ Denise Lowsley

 

 

 

Name: Denise Lowsley

 

 

 

Title: Chief Human Resources Officer

 

 

8.